Name: Commission Regulation (EEC) No 374/92 of 17 February 1992 amending the Annex to Council Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 18 . 2. 92 No L 41 /9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 374/92 of 17 February 1992 amending the Annex to Council Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ ture products ('), as last amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 thereof, Whereas the Annex to Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 1630/91 (4), includes 'Muesli type breakfast cereals within CN code 2106 ; Whereas these products were reclassified on 1 January 1992 and now fall within CN code 2008 ; Whereas, therefore, the Annex to Regulation (EEC) No 804/68 should be changed with effect from that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 804/68, the following codes are added after CN code 2008 11 10 : CN code Description 'ex 2008 92 "Muesli" type breakfast cereals containing unroasted cereal flakes ex 2008 99 "Muesli" type breakfast cereals containing unroasted cereal flakes' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 34, 9. 2. 1979, p. 2. 0 OJ No L 312, 27. 10. 1989, p . 5. P) OJ No L 148, 27. 6. 1968, p. 13. (4) OJ No L 150, 15. 6. 1991 , p. 19 .